Citation Nr: 0117774	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
deltoid area scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service from May 1974 to May 1977.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which awarded a 10 percent rating for 
hearing loss from August 1999, and continued a noncompensable 
rating for left deltoid area scar from May 1977.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently manifests Level V hearing in his 
right ear and Level III hearing in his left ear.

3.  The veteran's left deltoid area scar is productive of 
some complaints of occasional itching in the scar area; there 
is no evidence of tenderness, pain, redness, or functional 
loss secondary to the scar.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2000).

2.  The criteria for entitlement to a compensable evaluation 
for left deltoid area scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.1-4.14, 4.118, Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned an increased rating for his service-connected 
hearing loss, and a compensable rating for his service-
connected left deltoid area scar.  The veteran contends that 
the currently assigned evaluations do not adequately reflect 
the extent of the disabilities from which he now suffers 
from.  He maintains that his condition is more severe and 
more reflective of higher ratings than assigned.

Initially, the Board notes that during the pendency of this 
appeal (effective November 9, 2000), the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements under the new law have already been met.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The record reveals that the RO informed the veteran of the 
evidence needed to substantiate his claims, and he has been 
provided with a copy of the laws and regulations pertaining 
to his claims.  The record contains copies of relevant VA 
records, and the Board is not aware of any records relevant 
to this appeal that have not yet been associated with the 
claims file.  Moreover, the record contains recent VA 
examinations dated in November 1999 and August 2000.  
Accordingly, the Board finds that the duty to assist, as set 
forth in the VCAA, has been satisfied, and no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  As such, the Board will 
proceed with appellate disposition.

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 
(2000).  Where entitlement to service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

I.  Hearing Loss

In evaluating service connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation level of "V" and the poorer ear has a 
numeric designation level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 
(2000).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

In the present case, the veteran underwent a VA audio 
examination in November 1999.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
60
80
52
LEFT
25
35
55
65
45

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear, 
using the Maryland CNC Word List.

More recently, in August 2000, the veteran underwent an 
additional VA audio examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
70
80
61
LEFT
35
40
45
45
41

Speech recognition scores were 70 percent for the right ear 
and 80 percent for the left ear.  There is no other recent 
medical evidence of record regarding the veteran's hearing 
loss.  

Applying the foregoing evidence to 38 C.F.R. § 4.85, Table 
VI, the results of both the November 1999 and August 2000 VA 
examinations support no more than the currently assigned 10 
percent rating for bilateral hearing loss.  Looking first to 
the November 1999 results, the right ear corresponds to a 
Level IV designation, and the left ear corresponds to a Level 
III designation.  Applying those results to Table VII, yields 
a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
The results of the August 2000 VA examination yields a 
numeric designation of Level V for the right ear, and Level 
III for the left ear.  When those values are applied to Table 
VII they also yield a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Board has considered whether a higher evaluation for the 
veteran's hearing loss is warranted under the provisions of 
38 C.F.R. § 4.86, regarding exceptional patterns of hearing 
impairment.  However, the veteran does not currently have 
puretone thresholds at four frequencies of 55 decibels or 
more.  See 38 C.F.R. § 4.86(a).  Additionally the veteran 
does not currently have puretone thresholds of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Thus, the veteran does not meet the requirements of 38 C.F.R. 
§ 4.86, regarding exceptional hearing impairment. 

In short, the Board finds that the veteran's hearing loss is 
appropriately rated as 10 percent disabling, and the 
preponderance of the evidence is against a higher rating at 
this time.  

II.  Left Deltoid Area Scar

In a November 1977 rating decision, the veteran was awarded 
service connection for a left deltoid area scar, and a 
noncompensable rating was assigned, effective from May 1977.  
In August 1999, the RO received the veteran's claim for an 
increased rating.  The veteran has not advanced any 
contentions as to why he feels he should be granted a 
compensable rating, other than the fact that his scars are 
painful to the touch. 

The veteran's left deltoid area scar is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under Diagnostic Code 7805, scars are rated based on the 
limitation of function of the part affected.  A 
noncompensable rating is given for scars which are not 
considered disabling because of limitation of motion or 
tenderness.  Additionally, when looking at Diagnostic Code 
7804, a 10 percent disability evaluation is awarded for scars 
which are superficial, tender and painful on objective 
demonstration.  

Reviewing the medical evidence of record, an October 1999 VA 
examination indicated that the veteran complained of 
occasional itching in the scar area.  The veteran stated that 
he developed the scar following surgery to remove a knot in 
his left deltoid area.  He denied any present pain or 
tenderness in the scar area.  He has no functional loss in 
the scar area, nor any restriction of activity due to the 
scar.  A physical examination indicated a 2-cm wide and 1.5-
cm long scar present in the left deltoid area.  The examiner 
noted a well-defined scar margin with no tenderness, no 
redness, and the margins were not raised.  The examiner also 
noted that the scar was not deep, well matched with the skin, 
and the area around the scar was healthy.  The final 
diagnosis was a left deltoid scar.

Based on the evidence contained in the claims file, there is 
no medical evidence which indicates that the veteran exhibits 
any limitation of motion or function due to his left deltoid 
scar.  Additionally, there are no findings of pain or 
tenderness, which would warrant a compensable evaluation for 
left deltoid area scar.  The veteran, in the VA examination, 
denied having any pain or tenderness in the scar area and 
only complained of occasional itching.  The veteran has not 
presented any medical or other evidence to support his claim 
that his scars are "painful to touch."  As such, the Board 
finds that the veteran's left deltoid area scar is 
appropriately rated as noncompensable under Diagnostic Code 
7805, and the preponderance of the evidence is against a 
higher rating at this time.

III.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's hearing loss and left 
deltoid area scar, as well as the current clinical 
manifestations and the effect these disabilities may have on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  
The Board acknowledges the contentions of the veteran's 
representative that the case should be remanded for further 
review based on the fact that the VA examiner in both VA 
examinations did not note a review of the case file before or 
after the examination.  However, the Board has reviewed those 
examinations, and finds that they contain thorough reports of 
the veteran's history, and set forth clear findings regarding 
the veteran's current complaints and symptoms.  As such, the 
Board finds those examinations adequate for rating purposes.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claims 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Further, the evidence does not reflect that the veteran's 
bilateral hearing loss and/or left deltoid area scar 
adversely affects his employment.  The Board emphasizes that 
the VA Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries.  
38 C.F.R. § 4.1.  In the present case, the evidence does not 
demonstrate that the veteran's bilateral hearing loss and/or 
left deltoid area scar has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The criteria for entitlement to a rating in excess of 10 
percent for bilateral hearing loss have not been met, and the 
appeal is denied.

The criteria for entitlement to a compensable rating for left 
deltoid area scar have not been met, and the appeal is 
denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

